               Case 16-20516-AJC         Doc 334     Filed 05/30/19     Page 1 of 13




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


IN RE:                                                                Case No. 16-20516-AJC
                                                                      Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                 (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                 Case No. 16-20517-AJC

         Debtors.
                                                       /


           TRUSTEE'S MOTION TO COMPROMISE CONTROVERSY
    WITH ADVERSARY DEFENDANTS JACK JARRELL AND JTVENTURES, INC.


                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING

        Any interested party who fails to file and serve a written response to this motion within
 twenty-one (21) days after the date of service stated in this motion shall, pursuant to Local Rule
 9013-1(D), be deemed to have consented to the entry of an order granting the relief requested in
 the motion.

        If you object to the relief requested in this paper, you must file a response with the Clerk
 of the Court at United States Courthouse, 301 North Miami Avenue, Miami, FL 33128, and
 serve a copy on the movant’s attorney, Luis R. Casas, 98 SE 7th Street, Suite 1100 Miami,
 Florida 33131 and any other appropriate persons within the time allowed. If you file and serve
 a response within the time permitted, the Court will either schedule and notify you of a hearing
 or consider the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you
 do not oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing, and may grant the relief requested.


         Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC (“Providence

Fund”) (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in Adv. Pro. No.

18-01432-AJC filed against Defendants Jack Jarrell and JTVentures, Inc. (collectively, the




48117943;1
              Case 16-20516-AJC        Doc 334      Filed 05/30/19    Page 2 of 13




“Defendants”), by and through undersigned counsel, pursuant to Federal Rule of Bankruptcy

Procedure 9019 and Local Rule 9019-1, files this motion (the "Motion") seeking entry of an order

approving the Trustee's proposed compromise with the Defendants in the aforementioned

adversary proceeding. In support of this Motion, the Trustee respectfully represents as follows:

                                    Jurisdiction and Venue

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9019-1.

                             Procedural and Factual Background

         4.    Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

         5.    On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

         6.    The Trustee believes that the Providence Debtors were used as part of a global

Ponzi scheme that raised over $64 million in the United States and defrauded investors. Antonio

Buzaneli, Jose Ordoñez, Julio Rivera, and other co-conspirators utilized the Providence Debtors,

along with entities located in the United States and abroad, to perpetrate their fraudulent scheme.

The scheme involved the sale of unregistered securities by way of promissory notes to investors

while promising annual returns typically between 12-13.5%.




                                                2
48117943;1
               Case 16-20516-AJC        Doc 334      Filed 05/30/19     Page 3 of 13




         7.     The Providence Debtors offered and sold promissory notes to investors throughout

the United States.

         8.     In order to market and sell the promissory note investments, Providence recruited

what Providence referred to as its “originators.” The originators were promised commissions,

which were denominated “referral fees,” for successfully introducing potential investors who

ended up issuing funds to the Debtors to purchase these promissory notes.

         9.     Based on the Trustee’s review of the Debtors’ records, it appeared that the

Defendants received funds which were characterized as some sort of referral fees.

         10.    On October 18, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-01432-AJC] against the Defendants, asserting claims to avoid and recover referral fees

and for other relief, seeking entry of a judgment totaling at least $322,972.96 against the

Defendants.

         11.    The compromise with the Defendants was extensively negotiated between counsel

for the Trustee and counsel for the Defendants. In evaluating the compromise, the Trustee took

into consideration the Defendants' defenses to this action and that the amount being paid by the

Defendants is a significant enough sum of the referral fees received by the Defendants to warrant

this settlement. Trustee, prior to entering into the settlement, also received and reviewed financial

documents regarding the Defendants’ ability to pay and determined, based on this review of

documents and analysis of same, that the settlement is reasonable.

                              The Proposed Settlement Agreement

         12.    Subject to court approval, the Trustee and Defendants entered into a settlement

agreement in which the Defendants agreed to pay the estate the total sum of ten thousand dollars

($10,000) in the form of one (1) initial payment of $480 and seventeen (17) monthly payments



                                                 3
48117943;1
                Case 16-20516-AJC       Doc 334      Filed 05/30/19    Page 4 of 13




thereafter in exchange for the dismissal of Adv. No. 18-01432. A copy of this settlement

agreement is attached as Exhibit "A" to this Motion.

                                         Relief Requested

          13.    The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Trustee's proposed compromise with the Defendants as described

above and in the attached settlement agreement to this Motion.

                               Legal Basis and Authority for Relief

          14.    Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Settlements and compromises are a normal part of the bankruptcy process. Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157

(1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

          15.    To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor’s estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air

Line Pilots Ass., Int’l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff’d, 17 F. 3d 600 (2d Cir. 1994).

          16.    Approval of a settlement in a bankruptcy proceeding is within the sound discretion

of the Court, and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is

whether the proposed settlement “falls below the lowest point in the range of reasonableness.” Id.

at 891.




                                                 4
48117943;1
               Case 16-20516-AJC          Doc 334       Filed 05/30/19     Page 5 of 13




         17.    The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if any,

to be encountered in the matter of collection; (iii) the complexity of the litigation involved and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors and proper deference to their reasonable views in the premises. In re Justice Oaks, II,

Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990) (establishing the legal

standard for approval of settlements).

         18.    Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval of the compromise between the Trustee and the Defendants.

         19.    Even if the Trustee were successful in the adversary proceeding against the

Defendants, there would be collection difficulties absent these settlements based on the

Defendants’ financial condition. The Trustee, in her business judgment, determined that the

settlement presents the best opportunity to collect from the Defendants in regards to his adversary

proceeding.

         20.    Moreover, given the vagaries of litigation, there are no guarantees as to the potential

result of the litigation against the Defendants, which in turn will be expensive to prosecute given

the complexity of the issues presented in this case, which involve a complex Ponzi scheme.

         21.    The settlement with the Defendants therefore meets the Justice Oaks factors, as it

will benefit creditors and the estate.

         WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests entry of

an order approving the Trustee's proposed compromises as to Adv. Pro. No. 18-01432-AJC

between the Trustee and the Defendants.




                                                    5
48117943;1
              Case 16-20516-AJC        Doc 334      Filed 05/30/19     Page 6 of 13




Dated: May 30, 2019                          Respectfully submitted,

                                             AKERMAN LLP
                                             Three Brickell City Centre
                                             98 Southeast Seventh Street, 11th Floor
                                             Miami, Florida 33131
                                             Phone: (305) 374-5600
                                             Fax: (305) 374-5095

                                             By: /s/ Luis R. Casas
                                                 Eyal Berger, Esq.
                                                 Florida Bar Number: 0011069
                                                 Email: eyal.berger@akerman.com
                                                 Luis R. Casas, Esq.
                                                 Florida Bar Number: 0094222
                                                 Email: luis.casasmeyer@akerman.com

                                             Counsel for Trustee



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished on May 30, 2019

to all parties receiving electronic notice via CM/ECF.

                                                     By: /s/ Luis R. Casas
                                                         Luis R. Casas, Esq.




                                                6
48117943;1
Case 16-20516-AJC   Doc 334   Filed 05/30/19   Page 7 of 13




               EXHIBIT "A"
Case 16-20516-AJC   Doc 334   Filed 05/30/19   Page 8 of 13
Case 16-20516-AJC   Doc 334   Filed 05/30/19   Page 9 of 13
Case 16-20516-AJC   Doc 334   Filed 05/30/19   Page 10 of 13
Case 16-20516-AJC   Doc 334   Filed 05/30/19   Page 11 of 13
Case 16-20516-AJC   Doc 334   Filed 05/30/19   Page 12 of 13
Case 16-20516-AJC   Doc 334   Filed 05/30/19   Page 13 of 13
